Citation Nr: 1821044	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  15-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for shortness of breath.

2.  Entitlement to service connection of loss of taste (ageusia), to include as due to service-connected disability.

3.  Entitlement to service connection for a left knee disability, to include as due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran had active duty from June 1957 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   In November 2011, the RO denied a claim for service connection for ageusia (loss of taste) and shortness of breath.  In April 2015, the RO denied a claim of service connection for a left leg disability.  In May 2017, the RO denied claims for service connection for sleep apnea, and COPD with bronchial asthma, granted service connection for PTSD, evaluated as 50 percent disabling, granted the Veteran's claim for an increased rating for bilateral hearing loss, to the extent that it assigned a 20 percent rating with an effective date of November 8, 2016, and denied a claim for a compensable rating for service-connected residuals of tonsillitis.  

In January 2018, the Veteran was afforded a hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C. § 7102(b) (2012).

In an May 2017 rating decision, the RO denied service connection for sleep apnea and COPD with bronchial asthma, as well as claims for higher ratings for PTSD, bilateral hearing loss, and residuals of tonsillitis.  The Veteran responded in a timely October 2017 Notice of Disagreement (NOD) form regarding denied claims, so within one year of notification of that decision, to initiate an appeal. 38 C.F.R. § 20.201.  The AOJ has not yet issued a statement of the case (SOC) on these issues.  Ordinarily the Veteran's claims should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes these issues are on appeal.  Thus, a remand of the Veteran's claims for service connection is not necessary at this time.

The issues of entitlement to, and entitlement to service connection for a left knee disability, to include as due to service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  During his hearing, held in January 2018, prior to the promulgation of a decision in the appeal, the Veteran testified that he desired to withdraw the issue of entitlement to service connection for shortness of breath.

2.  The Veteran does not have loss of taste that was caused by his service, or that was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for shortness of breath have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for loss of taste on a direct and a secondary basis, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2017).  

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

 A review of the claims folder shows that the Veteran has initiated an appeal on the issue of entitlement to service connection for shortness of breath.  The Veteran has since indicated that he desires to withdraw his appeal as to this issue.  Specifically, during his hearing, held in January 2018, the Veteran testified that he desired to withdraw the issue of entitlement to service connection for shortness of breath.  38 C.F.R. § 20.204(b) (2017); Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e., hearing testimony) are transcribed, a statement becomes written).

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above. 
It is dismissed.  

Service Connection

The Veteran argues that he is entitled to service connection for loss of taste (ageusia), to include as secondary to service-connected disability.  Specifically, he has asserted that he had a loss of taste during service, or, in the alternative, that he has a loss of taste that is related to his service-connected anosmia (loss of smell).  He states that a VA health care provider has told him that his loss of sense of taste goes "hand in hand" with his loss of sense of smell.  

In a lay statement, the Veteran's spouse states the following: over the years since the Veteran lost his sense of smell, his loss of taste has become more acute.  He does not enjoy eating because he cannot taste food.  He can only taste very spicy foods, however, he refuses to even eat spicy food anymore.  We rarely eat out because it is a waste of money.  She said that she has learned to cook plain dishes since it is not worth her time to put together elaborate meals when the Veteran cannot taste them.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id. 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. §  3.310.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. §  3.310 (b).

Service connection is currently in effect for: posttraumatic stress disorder, intervertebral disc disease, lumbar spine, with history of fractured left pubic bone, residuals, right ankle fracture with triple arthrodesis to include osteoarthritis, right lower extremity S-1 radiculopathy, radiculopathy, sciatic nerve, left lower extremity, bilateral hearing loss, tinnitus, seborrheic dermatitis, residuals, tonsillitis, scar, right ankle, and anosmia.

The Veteran's service treatment reports do not show any relevant treatment, complaints, or diagnoses.  A separation examination report, dated in May 1977, shows that his mouth and throat were clinically evaluated as normal.  

As for the post-service medical evidence, a VA sense of smell and taste examination report, dated in April 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The examination report notes the following: the Veteran indicated that his symptoms began in 2010, following an examination for his service-connected loss of smell in September 2010.  The Veteran stated that he was unable to enjoy food, and he was noted to be "unable to pin the point what he can and can't taste."  He stated he can taste spicy food such as mustard, spearmint gum, and some really spicy Chinese and Mexican dishes.  He said that he disliked going out to eat.  There was no record of treatment.  On examination, he was noted to lick his tongue after sugar, and his expression was noted to change to dislike, with an upset expression, following salt.  The examiner noted that there was no objective evidence of loss of taste on examination, and that his sense of taste was normal.  

The Veteran has disagreed with this assessment, arguing at his Board hearing that his facial expression was made because he was straining to hear the examiner's questions.  However, having weighed the evidence, the Board finds that the expression the VA examiner witnessed was not likely to have been mistaken and as such, the Board concludes that the evidence of record does not at this time show loss of taste.

The Board finds that the claim must be denied.  With regard to the possibility of service connection on a direct basis, the Veteran's service treatment records have been discussed, but they do not show any relevant complaints, findings, or diagnoses.  The claimed condition was not shown upon separation from service.  See May 1977 separation examination report.  There is no relevant medical evidence dated between the Veteran's separation from service and 2011, a period of about 33 years.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).  

In any event, the claimed condition is not shown.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  There is no medical opinion of record to show that the Veteran has a loss of taste.  The April 2011 VA examination report, in which the examiner concluded that the Veteran's taste is normal, is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's claims file and an examination, and as it is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, the Board finds that the weight of the evidence is comfortably against both of the claim on either a direct or a secondary basis, and that the claim must be denied.  See 38 C.F.R. §§ 3.303, 3.310.

The issue on appeal is based on the Veteran's contention that a loss of sense of taste has been caused by service, or caused or aggravated by a service-connected disability, specifically, loss of smell.  The Veteran is competent to report his loss of taste, as this observation comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board affords the findings in the April 2011 VA examination report warrant more probative value.  Specifically, that report shows that the Veteran admitted that his loss of taste was less than total, i.e., that he was, in fact, able to taste certain types of "spicy food."  He reported that examples of such food included mustard, spearmint gum, and some "really spicy Chinese and Mexican dishes."  Furthermore, on examination, the examiner noted the Veteran's physiological reactions to sugar and salt.  The examiner indicated that the Veteran's reactions showed that he was able to taste both substances; the examiner stated that there was no objective evidence of loss of taste on examination.  The examiner concluded that the Veteran's sense of taste was normal.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that service connection is warranted for loss of taste.  Accordingly, the Board finds that the weight of the evidence is against the claim, and the claim is denied. 

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded an examination, the claimed condition was not shown.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").     

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



ORDER

The issue of entitlement to service connection for shortness of breath is dismissed.

Service connection for ageusia (loss of taste) is denied.


REMAND

The Veteran has asserted that he sustained a left knee injury following a parachute jump during service, or, in the alternative, that he has a left knee disability that was caused or aggravated by his service-connected back disability and/or radiculopathy of the left lower extremity.  He has asserted that a VA nurse practitioner told him that his knee disorder is related to his service-connected back disability.  See e.g., Veteran's statement, dated in August 2015; transcript of Veteran's hearing, held in January 2018.  The Veteran has also asserted that his left knee pain was due to his service-connected left lower extremity radiculopathy.  See e.g., September 2015 VA progress note.  

A CT (computerized tomography) report, dated in February 2014, shows that the Veteran was noted to have moderate osteoarthritis of the medial and patellofemoral compartments, with no fracture of malalignment, and trace effusion.

A VA knee and lower leg disability DBQ, dated in October 2015, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The diagnosis was mild osteoarthritis, left knee.  The examiner concluded that the Veteran's left knee osteoarthritis is less likely as not proximately due to, or the result of, or aggravated by, his service-connected intervertebral disc disease of the lumbar spine with history of fractured pubic bone.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The Board finds that a remand is required for a supplemental opinion.  Briefly stated, the October 2015 opinion does not discuss the possibility of secondary service connection based on causation, or aggravation, of a left knee disability by the Veteran's left lower extremity radiculopathy (the Board notes that service connection was not granted for this disability until March 2018).  See 38 C.F.R. § 3.310; Barr; see also Meyers v. Derwinski, 1 Vet. App. 127 (1991) (the Board is required to review all issues which are reasonably raised from a liberal interpretation of the appellant's substantive appeal); EF v. Derwinski, 1 Vet. App. 324 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  Return the file to the examiner who conducted the October 2015 VA knee and lower leg examination, or if not available to another examiner (if an opinion cannot be provided without a physical examination, an examination should be scheduled). 

The examiner must be notified that service connection is currently in effect for: posttraumatic stress disorder, intervertebral disc disease, lumbar spine, with history of fractured left pubic bone, residuals, right ankle fracture with triple arthrodesis to include osteoarthritis, right lower extremity S-1 radiculopathy, radiculopathy, sciatic nerve, left lower extremity, bilateral hearing loss, tinnitus, seborrheic dermatitis, residuals, tonsillitis, scar, right ankle, and anosmia.

After review of the record, the examiner should provide the following opinions:

a) Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that any left knee disability was caused by a service-connected disability, to include a specific discussion of the Veteran's service-connected left lower extremity radiculopathy.  Why or why not? 

b)  Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that any left knee disability was aggravated (made worse) by a service-connected disability, to include a specific discussion of the Veteran's service-connected left lower extremity radiculopathy.  Why or why not? 

If aggravation is found, the examiner should identify a baseline level of severity of the left knee disability by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the disability. 

2.  Then, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


